HARRIS, Judge.
HRS, on behalf of Lynda Massey, appeals from an order increasing her child support. HRS contends the trial court failed to comply with the requirements of section 61.30, Florida Statutes (1989). We agree and reverse.
It is evident from the record that the father's income has substantially increased since the original support award was entered. The trial court, instead of applying the section 61.30 formula, substituted its own formula — the same percentage (18%) originally ordered on the father’s previous income was made applicable to the new income. This clearly violated the provision of section 61.30 and we reverse for a new support hearing.
The father urges that we affirm the lower court because HRS lacks standing to represent Ms. Massey in these proceedings. He cites Thaysen v. Thaysen, 559 So.2d 626 (Fla. 3rd DCA 1990) for the proposition that Chapter 409, Florida Statutes (1989) only applies to “family desertion and nonsupport of dependent children” cases. He reasons that since he was in compliance with the previous support order and the child was not dependent, neither HRS nor the state attorney could represent someone in a clearly civil matter. He acknowledges that Thaysen conflicts with our case of Wilkinson v. Coggin, 552 So.2d 348 (Fla. 5th DCA 1989) which held that the term “support enforcement” as used in section 409.2567 means more than merely enforcing a support order; it means enforcing the noncustodian’s support obligation.
It appears from a reading of Wilkinson that while the panel interpreted the language of 409.2567, it did not specifically determine that the statute was applicable in cases where the father was not in default and the child was not dependent. While the issue is interesting, the answer will have to await another day. The father has neither cross-appealed nor moved to dismiss this appeal. We note that a petition to review Thaysen has been filed with the Supreme Court. Perhaps the issue will be resolved by the time it again appears before the trial court.
REVERSED and REMANDED.
COBB, J., concurs.
GOSHORN, J., concurs in result.